Citation Nr: 1712311	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  13-11 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability, to include scoliosis, degenerative disc disease, and bone spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from April 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which did not find that new and material evidence had been submitted sufficient to reopen a claim for service connection for scoliosis, degenerative disc disease, and bone spurs.

A video conference hearing was held on September 24, 2014 in Muskogee, Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In an April 2015 decision, the Board reopened and remanded the claim for service connection for a back disability for additional development.


FINDINGS OF FACT

In-service complaints of erythema and sore coccyx resolved without residual disability; the current chronic back disability was not incurred in service.

CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, notice was provided by correspondence in August 2012.  The claim was last readjudicated in May 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, Social Security Administration records,  and post-service treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  Additionally, a VA examination addressing the claim for service connection for a back disorder was obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for back problems, including scoliosis and degenerative disc disease, related to her military service.  At the September 2014 Board hearing the Veteran testified that her back problems and pain began during service and have continued to the present day.  
In this case, the medical evidence shows that the Veteran has been diagnosed with a back disorder.  In this regard, a VA examiner in May 2015 diagnosed multilevel degenerative arthritis of the lumbar spine, most pronounced at L3-4, L4-5; intervertebral disc syndrome with left lower extremity radiculopathy; spinal stenosis and stable S-shaped scoliosis of the cervicothoracic spine.  Thus, the remaining question before the Board is whether such disability is related to service.

The service treatment records show that on service entrance in April 1976 no abnormalities of the spine were noted.  May and June 1976 service treatment records noted that the Veteran had a skinned area with mild erythema and marked tenderness over the coccyx which was painful from doing sit-ups.  She was put on a two-week profile of no sit-ups.  On separation from service in April 1979 no abnormalities of the spine were noted and on her Report of Medical History, the Veteran denied any history of recurrent back pain.

Initially, the Board notes that there is no clear and unmistakable evidence that the Veteran's back disability, including scoliosis, pre-existed service.  Clear and unmistakable means that which is undebatable and about which reasonable minds cannot differ.  Moreover, congenital or developmental defects automatically rebut the presumption of soundness and therefore are considered to have pre-existed service.  38 C.F.R. §§ 3.303 (c), 4.9 (2015); Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510 (1996).  However, there is no definitive evidence that the Veteran's scoliosis is a congenital or developmental defect.  

In a medical statement in November 2014 a private physician opined that the Veteran's degenerative disc disease of the lumbar spine was aggravated by military service, as opposed to a car wreck that resulted in whiplash.  While the private physician indicated that the Veteran's degenerative disc disease of the lumbar spine was aggravated by military service, therefore suggesting a pre-existing condition, the clinician failed to acknowledge that the condition was not found on entrance examination, the Veteran did not self-report any problems related to her back at that time, and scoliosis and degenerative changes of the spine were initially noted after service.  Additionally, the clinician provided no rationale in support of the opinion.  

Moreover, in May 2015 a VA examiner opined that it was less likely than not that the Veteran's stable S-shaped scoliosis of the cervicothoracic spine arose during, or was caused or aggravated by any incident of military service.  Following a review of the claims file and an examination of the Veteran, the examiner opined that the Veteran's scoliosis was not congenital or a developmental defect as it was not noted upon entrance into the military.  The examiner noted that a chest x-ray in April 1976 revealed no abnormalities; no scoliosis was noted.  Separation examination from service in April 1979 also revealed no scoliosis.  In the Veteran's case, therefore, the scoliosis was determined to be a disease that did not pre-exist service.  As such, the Board concludes that the Veteran is presumed sound at entrance to service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b)(1) (2016).

Having established that the Veteran is entitled to a presumption of soundness with respect to the back disability, the next step of the inquiry is to determine whether the Veteran developed a chronic back disability during active service.

While the service treatment records noted treatment for a skinned area with mild erythema and marked tenderness over the coccyx in May and June 1976, on separation from service in April 1979 no abnormalities of the spine were noted and on her Report of Medical History, the Veteran denied any history of recurrent back pain.  Therefore, the service treatment records lack the combination of manifestations sufficient to identify a chronic spine disability as distinguished from merely isolated findings.  Rather, the record suggests that the in-service erythema and marked tenderness over the coccyx resolved with treatment.  The Board finds that the service treatment records lack sufficient observation or notation to establish that any chronic disability had its onset in service.

After service, November 1991 records revealed that the Veteran was injured in a motor vehicle accident.  She sustained a whiplash type injury in the motor vehicle accident.  X-rays of the dorsal spine taken in November 1991 noted the first diagnosis of mild scoliosis of the mid dorsal spine.  X-rays of the cervical spine showed the vertebral bodies were normal in height and alignment.  The interspaces were well maintained.  The vertebral soft tissue space was normal.  A 1992 clinical treatment note recorded low back pain associated with a motor vehicle accident.  

A clinical treatment note in September 1994 noted that the Veteran had been off work since an on-the job injury on August 20, 1994 and remained on temporary, total impairment.  The clinician noted that all motions of her lumbar spine were severely restricted and painful.  MRI studies of the lumbar spine revealed early disk degeneration at L4-5.  There was no disk herniation or evidence of spondylolisthesis.  The clinician noted that her symptoms were largely those of contusion sprain mechanism.  The assessment was severe lumbar contusion sprain mechanism.

A December 1994 letter from the Veteran's private physician, noted the Veteran had chronic cervical radiculitis with underlying early degenerative disc disease of the lower cervical vertebra, related to the motor vehicle accident in 1991.  

A March 1998 magnetic resonance imaging (MRI) of the cervical spine revealed a large disc herniation at C5-6 and anterior and posterior bulging of the disc with small osteophytes at C6-7.

Based on the evidence noted above, the Board finds that a chronic back disorder was not shown in service, and arthritis was not shown in service or within one year following discharge from service.  Accordingly, competent evidence linking the current disability to service is needed to substantiate the claim.  

On VA examination in May 2015, the Veteran reported that in 1976, while attending Basic Training she developed sores on her back after doing sit-ups on concrete.  She was evaluated at that time and given an ointment for the abrasions.  She was placed on duty limiting restrictions, and subsequently required to do sit-ups on her sleeping bag.  The Veteran stated when she was diagnosed with scoliosis in her late 30's.  Following an examination of the Veteran and a review of the claims file, the examiner opined that the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the service treatment records showed that she was evaluated in May 1976 for complaints of skinned area with mild erythema and marked tenderness over coccyx.  She was given a two week profile for no sit-ups and prescribed Bacitracin ointment.  In June 1976 she was evaluated for a tailbone sore and noted to have superficial abrasion over the coccyx region.  She was given a profile and prescribed an ointment.  There was no further mention in the service treatment records of ongoing symptoms related to these incidences.  Private medical records from 1991 through 1992 revealed that the Veteran suffered a lumbosacral strain in a motor vehicle accident in November 1991.  In December 1991 the Veteran's private medical provider noted that the injuries sustained during the motor vehicle accident caused her to be totally disabled.  

Concerning the Veteran's scoliosis, the examiner noted that she was diagnosed with mild scoliosis of the mid dorsal spine, associated with minimal to mild degenerative changes, in 1991, and examination showed a stable S-shaped scoliosis of the cervicothoracic spine.  The examiner noted that by definition the cervicothoracic curve apex was located between C7 and T1.  Scoliosis between C7 and T1 was located at the base of the neck and most upper thoracic spine and was not related to skinned area with mild erythema and marked tenderness over coccyx or a sore tailbone, which were located at the very distal part of the spine.  The Veteran had no complaints or evaluation of the area between C7 and T1 during service and the separation physical examination of this region was normal.  As such, it was less likely than not that the Veteran's stable S-shaped scoliosis of the cervicothoracic spine arose during, or was caused or aggravated by any incident of military service.  

With respect to degenerative changes of the spine, the examiner noted that private medical records in September 1994 documented an on-the-job injury incurred in August 1994 when the Veteran slipped and fell while carrying a hot pan of biscuits. The Veteran reported good medical health prior to that fall.  The 1976 conditions of skinned area with mild erythema and marked tenderness over the coccyx and sore tailbone with superficial abrasion over the coccyx region, were considered acute and time-limiting conditions which would fully resolve with medical care and treatment.  There was no medical evidence of continuing low back symptoms after the 1976 injuries to the coccyx or tailbone.  Medical evidence revealed that back pain did not occur until 1991, 15 years after service, and was as a result of a motor vehicle accident, which at one point rendered her totally disabled.  The Veteran had a subsequent 1994 post-service on-the-job injury to her back.  Chronicity of the skinned area with mild erythema and marked tenderness over coccyx and sore tailbone with superficial abrasion over the coccyx region injuries was therefore not established.  There was no medical evidence of continuity of these symptoms.  As such, the Veteran's back disability, diagnosed as multilevel degenerative arthritis of the lumbar spine most pronounced at L3-4, L4-5, spinal stenosis, and intervertebral disc syndrome with left lower extremity radiculopathy, was less likely than not caused by, arose during, or was otherwise related to any incident in service. 

The Board finds the opinion of the May 2015 VA examiner to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred the current back disability during service.  The examiner's findings were based on a review of the evidence and examination of the Veteran, which did not substantiate a finding that the Veteran sustained a chronic back disability in service.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran current back disability is related to service.  The Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Conversely, the Board finds the medical opinion submitted by a private clinician in 2014 does not reflect consideration of the all of the facts, including failure to acknowledge the lack of significant clinical findings pertaining to the spine in service or for many years after service associated with back injuries post-service discharge.  Moreover, the opinion lacks probative value as the conclusion was not supported by adequate rationale.  See Nieves-Rodriguez, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

To the extent the Veteran believes that her current back disability is related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the diagnosis and/or etiology of degenerative joint and disc disease, as well as scoliosis, require medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current spine disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of her back disabilities is not a competent medical opinion.

In summary, there is no competent evidence of arthritis of the lumbar spine in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Moreover, the most probative and persuasive evidence is against a finding that her current back disability is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for a back disability.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER


Service connection for a back disability, to include scoliosis, degenerative disc disease, and bone spurs, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


